 

Exhibit10.1

THIRD AMENDMENT TO LEASE DATED JULY 1, 2015

 

Nancy Ridge Technology Center, L.P., a California limited partnership
(“Lessor”), and Cidara Therapeutics, Inc., a Delaware corporation, formerly
known as K-2 Therapeutics, Inc., (“Lessee”), hereby amend the Lease dated June
9, 2014 (the “Original Lease”), as amended by that certain First Amendment to
Lease dated as of January 6, 2015 and that certain Second Amendment to Lease
dated as of February 15, 2015 (the “First Amendment” and “Second Amendment”; the
Original Lease as so amended and as amended hereby, the “Lease"), for Suites
#101 thru #103 at 6310 Nancy Ridge Drive, San Diego, CA 92121 (“Premises”) as
follows effective July 1, 2015 (the “Expansion Date”):

 

 

1)

Premises: Commencing on the Expansion Date the Premises will be expanded to
include all of Suites #104 and #105 at 6310 Nancy Ridge Drive (which are
approximately 4,850 and 5,803 square feet respectively), thereby increasing the
Premises to approximately 29,638 square feet and increasing Lessee’s Share to
sixteen and ninety-four hundredths percent (16.94%).

 

 

2)

Expiration Date:  The “Expiration Date” in the Lease is hereby revised and
amended to December 31, 2018.

 

 

3)

Increase in Base Rent:  Commencing on October 1, 2015 the Base Rent shall
increase to $57,794.10 per month to reflect the expansion in Premises, subject
to annual increases as provided in the Lease.

 

 

4)

HVAC:  At Lessor’s sole cost, Lessor has replaced units #15 and #16, and will
replace units #13, #14, #CU 12 & #FC 12 when needed (Landlord will be
responsible, at its own cost, for any repairs of these four HVAC units until
replaced).

 

 

5)

Window Blinds:  Lessor shall, at Lessor’s sole cost, install project standard
window blinds on the exterior windows of Suite 105.

 

 

6)

Tenant Improvements:  Lessor approves the plans for improvements and alterations
to the Premises attached hereto as Exhibit “A” (the “Approved Alterations Plan”)
and hereby consents to the construction by or at the direction of Lessee, at
Lessee’s sole cost, of the Approved Alterations Plan.  Lessor waives any right
to require restoration of any work performed in accordance with the Approved
Alterations Plan, whether or not at the expiration or earlier termination of the
Lease; provided, however, Lessor retains its right to require restoration in
accordance with the terms of the Lease with respect to the offices being removed
at the rear of suite #103 to create rooms #309, #310 & #316 in the event that
(i) Lessee vacates the Premises and surrenders possession thereof to Lessor on
or prior to December 31, 2020 and (ii) a new tenant of Suite #103 taking
possession after Lessee requires such restoration as part of its tenant
incentives from Lessor.

 

 

7)

Confidentiality: The terms of the Lease are confidential.  No party to the Lease
shall disclose any of the terms of the Lease to any other party, provided that
Lessee may disclose such terms to Lessee's employees, directors, officers,
agents and proposed transferees or may disclose such terms as required by any
law, regulation or order applicable to Lessee or at the direction of any
regulatory or other governmental agency with authority over Lessee.

 

 

8)

No Default: To each party's knowledge, neither party is currently in Default or
Breach of any of the terms or conditions of the Lease.

 

 

9)

Authority to Execute: Each person executing this Third Amendment to Lease
represents and warrants to all parties that he or she is duly authorized to
execute and deliver this Third Amendment to Lease on behalf of that party.

 

Except to the extent expressly set forth herein, all other terms and conditions
of the Lease shall remain in full force and effect.  All capitalized terms used
herein but not defined herein shall have the meanings ascribed thereto in the
Lease.

 

Lessor:

 

Nancy Ridge Technology Center, L.P., a California Limited Partnership

By:

 

Nancy Ridge Technology Center, LLC, a California Limited Liability Company,

its General Partner

Loughridge\K-2 Therapeutics\First Amendment to Lease 12-30-14 V3

119285402 v4

--------------------------------------------------------------------------------

 

 

By:

 

/s/ Chris Loughridge

 

 

Chris Loughridge, its Manager

 

Lessee:

 

Cidara Therapeutics, Inc., a Delaware corporation

 

By:

 

/s/ Kevin Forrest

 

 

Kevin Forrest, Chief Operating Officer

 

 

 

Loughridge\K-2 Therapeutics\First Amendment to Lease 12-30-14 V3

119285402 v4

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Approved Alterations

 

[g201511161957295835701.jpg]

Loughridge\K-2 Therapeutics\First Amendment to Lease 12-30-14 V3

119285402 v4